DEBT CONVERSION AGREEMENT
 
THIS DEBT CONVERSION AGREEMENT (the "Agreement") is effective as of April 18,
2011 (the “Effective Date”)


BETWEEN


BUCKINGHAM EXPLORATION INC., Corporation having its business address at 9295
Suite 418-831 Royal Gorge Blvd., Cañon City, Colorado 81212, USA  (the
"Company")


AND


GRANT PATERSON, having an address at 7 Paddington Street, North Perth, Western
Australia, Australia 6006 (the “Lender”)
 
WHEREAS:
 
A.  
The Company is indebted to the Lender in the aggregate amount of US$15,000 (the
“Loan”), pursuant to a promissory note dated May 5, 2010 attached as Schedule
“A” hereto, repayable by the Company to the Lender on demand by the Lender;

 
B.  
The Company and the Lender have agreed to settle the Loan by the conversion of
the Loan into shares of common stock of the Company.

 
THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:
 
1. 
CONVERSION OF DEBT

 
1.1
The Lender and the Company hereby agree to convert the Loan into shares of the
Company’s common stock at a price of $0.01 per share for an aggregate of
1,500,000 shares (the “Shares”) in full settlement of the Loan owed by the
Company to the Lender.

 
2.
ISSUANCE OF SHARES

 
2.1
The Company hereby agrees to issue the Shares to the Lender, and the Lender
hereby agrees to acquire the Shares from the Company, in accordance with the
terms of the subscription agreement attached as Schedule B.



3.  
MISCELLANEOUS

 
3.1
Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.



3.2
Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.



3.3
Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
3.4
Good Faith, Cooperation and Due Diligence.  The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement.  All promises and covenants are mutual and dependent.



3.5
Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

 
3.6
Assignment.  This Agreement may not be assigned by either party hereto without
the prior written consent of the other party, but shall be binding upon the
successors of the parties.



3.7
Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either electronically,
personally or by express delivery service, to the party to be notified.  Notice
to each party shall be deemed to have been duly given upon delivery,
electronically, personally or by courier, addressed to the attention of the
party at the address set forth heretofore, or to such other person or address or
by such other means as either party may designate, upon at least five days
written notice, to the other party.



3.8
Entire agreement.  This Agreement and the attached Schedules contain the entire
understanding and agreement among the parties. There are no other agreements,
conditions or representations, oral or written, express or implied, with regard
thereto. This Agreement may be amended only in writing signed by all parties.



3.9
Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.



3.10
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.  In the event that the document is signed by one party and
faxed to another the parties agree that a faxed signature shall be binding upon
the parties to this Agreement as though the signature was an original.



3.11
Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and assigns.



3.12
Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.



3.13
Jurisdiction.  The parties hereby attorn to the jurisdiction of the courts
located in the Province of British Columbia, Canada for all matters arising from
this Agreement.

 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.


BUCKINGHAM EXPLORATION INC.


Per:


/s/ C. Robin Relph 
C. Robin Relph 
Chief Executive Officer

/s/ Grant Paterson
GRANT PATERSON as Trustee for GTP FAMILY TRUST
 
 
3

--------------------------------------------------------------------------------

 
SCHEDULE A
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
SCHEDULE B


These securities have not been registered under the United States Securities Act
of 1933 (the "U.S. Securities Act"), or any state securities laws, and may not
be offered or sold in the United States or to U.S. persons unless the securities
are registered under the U.S. Securities Act, or pursuant to an exemption from
the registration requirements of the U.S. Securities Act. Hedging transactions
involving these securities may not be conducted unless in compliance with the
U.S. Securities Act.
 
BUCKINGHAM EXPLORATION INC.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT


The undersigned subscriber (the “Subscriber”) hereby subscribes for and agrees
to purchase 1,500,000 shares of common stock (the “Shares”) of BUCKINGHAM
EXPLORATION INC. (the “Company”) in consideration of the settlement of
indebtedness in the aggregate amount of $15,000 owing by the Company to the
Subscriber.
 
EXECUTION BY SUBSCRIBER
 

--------------------------------------------------------------------------------

Tax ID or social insurance number
 
Grant Paterson as Trustee for GTP Family Trust
Name of Subscriber
 
 
/s/ Grant Paterson
Signature of Subscriber or authorized signatory
of Subscriber (if Subscriber not an individual)
 
 
 

--------------------------------------------------------------------------------

Number and type of securities of the Company
directly and indirectly held by the Subscriber
 
 
 
 7 Paddington Street, North Perth, 6006 Australia
Address of Subscriber
 
 
 

--------------------------------------------------------------------------------

Name of contact person (if Subscriber not an individual)
 

--------------------------------------------------------------------------------

Telephone number of Subscriber or contact person
 

--------------------------------------------------------------------------------

Facsimile number of Subscriber or contact person



Executed by the Subscriber this 18th day of April, 2011.


Please complete the following section if you require the certificate(s)
representing the Shares to appear in the name of an intermediary, such as your
broker, or require the certificate(s) delivered to an address other than that
shown above.


REGISTRATION INSTRUCTIONS
DELIVERY INSTRUCTIONS
 

--------------------------------------------------------------------------------

Name to appear on certificate(s)
 

--------------------------------------------------------------------------------

Name and account reference, if applicable
 

--------------------------------------------------------------------------------

Account reference, if applicable
 

--------------------------------------------------------------------------------

Contact person
 

--------------------------------------------------------------------------------

Address of intermediary
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Address for delivery
 

--------------------------------------------------------------------------------

 


 
 
5

--------------------------------------------------------------------------------

 


Defined Terms.
 
In addition to the terms defined throughout this Agreement, the following
capitalized terms used in this Agreement have the following meanings:


(a) 
“Regulation D” means Regulation D promulgated under the U.S. Securities Act;



(b) 
“Regulation S” means Regulation S promulgated under the U.S. Securities Act;



(c)
“Securities Laws” means the securities laws, regulations and rules and policies
adopted by applicable securities regulators in the jurisdiction in which the
Subscriber resides;



(d)
“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;



(e) 
“U.S. Person” means a “U.S. person” as that term is defined in Regulation S; and



(f) 
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.

 
Delivery of Documents and Funds
 
The Subscriber hereby delivers to the Company:
 
(a)
a completed and executed copy of this Agreement; and

 
(b)
an executed Debt Conversion Agreement dated April 18, 2011 between the Company
and the Subscriber.

 
Closing
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place upon the acceptance of the subscription represented hereby by
the Company.
 
At Closing, the Company will deliver to the Subscriber a certificate or
certificates representing the Shares registered in the name of the Subscriber or
as directed on the cover page of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
Subscriber’s Acknowledgements


The Subscriber acknowledges and agrees with the Company (which acknowledgements
and agreements shall survive the Closing) that:


(a)
no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities, regulatory bodies, stock
exchanges or other entities made any recommendation or endorsement with respect
to, the Shares;



(b)
the sale and delivery of the Shares is conditional upon such sale being exempt
from the prospectus filing requirements and the requirement to deliver an
offering memorandum in connection with the distribution of the Shares under the
Securities Laws or other applicable securities laws or upon the issuance of such
orders, consents or approvals as may be required to permit such sale without the
requirement of filing a prospectus;



(c)
the Shares are subject to any applicable resale restrictions under the
Securities Laws  or other applicable securities laws and the Subscriber will
comply with all applicable securities laws concerning any resale of the Shares
and will consult with its legal advisors with respect to complying with any
restrictions applying to such resale;



(d)
none of the Shares have been or will be registered under the U.S. Securities Act
or the securities laws of any state in the United States and the Shares may not
be offered or sold, directly or indirectly, in the United States to, or for the
account or benefit of, a U.S. Person, unless registered under the U.S.
Securities Act and the securities laws of all applicable states or unless an
exemption from such registration requirements is available, and the Company has
no obligation or present intention of filing a registration statement under the
U.S. Securities Act or any state securities laws in respect of any of the
Shares;



(e)
the Subscriber may not offer, sell or transfer the Shares within the United
States or to, or for the account or benefit of, a U.S. Person, unless (i) the
Shares are registered under the U.S. Securities Act and the securities laws of
all applicable states or (ii) an exemption from such registration requirement is
available and the Subscriber, prior to such sale or transfer, has furnished to
the Company an opinion of counsel of recognized standing reasonably satisfactory
to the Company;



(f)
no prospectus or offering memorandum within the meaning of the Securities Laws
or other applicable securities laws has been delivered to or summarized for or
seen by the Subscriber in connection with the offering and the Subscriber is not
aware of any prospectus or offering memorandum having been prepared by the
Company;



(g)
in purchasing the Shares, the Subscriber has relied solely upon publicly
available information relating to the Company and this Agreement, and not upon
any verbal or written representation as to any fact or otherwise made by or on
behalf of the Company, or any employee, agent or affiliate thereof or any other
person associated therewith.  The Subscriber, on its own behalf and on behalf of
others for whom the Subscriber is contracting hereunder, acknowledges that the
decision to purchase the Shares was made on the basis of currently available
public information and this Agreement;



(h)
the Shares are being offered for sale on a “private placement” basis;



(i)
the Subscriber is solely responsible for obtaining such tax and legal advice as
it considers appropriate in connection with the execution, delivery and
performance by it of this Agreement and the transactions contemplated hereunder
(including the resale and transfer restrictions referred to herein);



(j)
in accepting this Agreement, the Company is relying upon the representations and
warranties and acknowledgements of the Subscriber set out herein in connection
with determining the eligibility of the Subscriber to purchase the Shares under
the Securities Laws.  The Subscriber hereby agrees to notify the Company
immediately of any change in any representation, warranty, covenant or other
information relating to the Subscriber or the beneficial purchaser contained in
this Agreement which takes place prior to the Closing;



(k)
the Subscriber consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company  in order to implement
the restrictions on transfer set forth and described in this Agreement;



(l)
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus
under the Securities Laws or other applicable securities legislation and, as a
consequence of acquiring the Shares pursuant to this exemption, certain
protections, rights and remedies provided by the Securities Laws or other
applicable securities laws including statutory rights of rescission or damages,
will not be available to the Subscriber;



(m)
because the Subscriber is not purchasing the Shares under a prospectus, the
Subscriber will not have the civil protections, rights and remedies that would
otherwise be available to the Subscriber under the Securities Laws in any
selling jurisdictions in Canada, including statutory rights of rescission or
damages;

 
 
7

--------------------------------------------------------------------------------

 
 
(n)
no person has made to the Subscriber any written or oral representations:



 
(i)     that any person will resell or repurchase the Shares;

 
 
(ii)    that any person will refund the purchase price of the Shares; or

 
 
(iii)   as to the future price or value of any of the Shares.


Conditions of Closing


The Subscriber acknowledges and agrees that, as the sale of the Shares will not
be qualified by a prospectus, such sale is subject to the condition that it sign
and return to the Company before the Closing this Agreement and all other
documents required to be completed and signed in accordance with this Agreement.


The Subscriber acknowledges and agrees that the Company may be required to
provide securities regulators or other authorities with the Subscriber's name
and other information relating to this Agreement and the Subscriber's
subscription hereunder pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(United States) (commonly referred to as the “USA PATRIOT Act”).  To the best of
the Subscriber’s knowledge (i) none of the subscription funds to be provided by
the Subscriber (A) have been or will be derived from or related to any activity
that is deemed criminal under the law of Canada, the United States of America or
any other jurisdiction, or (B) are being tendered on behalf of a person or
entity who has not been identified to the Subscriber, and (ii) the Subscriber
shall promptly notify the Company if the Subscriber discovers that any of such
representations ceases to be true, and to provide the Company with appropriate
information in connection therewith.  Notwithstanding that the Subscriber may be
purchasing the Shares as agent on behalf of an undisclosed principal, the
Subscriber agrees to provide, on request, particulars as to the identity of such
undisclosed principal as may be required by the Company in order to comply with
the foregoing.


Representations, Warranties and Covenants of the Subscriber


The Subscriber hereby represents and warrants to, and covenants with the Company
(and acknowledges that the Company is relying on them), which representations,
warranties and covenants shall survive the Closing, that as at the execution
date of this Subscription Agreement and the Closing:


(a)
the Subscriber and any beneficial purchaser for whom it is acting are resident
in the province or jurisdiction set out on the first page of this Subscription
Agreement;



(b)
either:



 
(i)
the Subscriber is purchasing the Shares as principal for its own account and not
for the benefit of any other person, and not with a view to the resale or
distribution of all or any of the Shares; or



 
(ii)
if the Subscriber is acting as agent or trustee for one or more beneficial
purchasers whose identity is disclosed or undisclosed or identified by account
number only, each beneficial purchaser is purchasing as principal for its own
account and not for the benefit of any other person, and not with a view to the
resale or distribution of all or any of Shares;



(c) 
if the Subscriber is a U.S. Person or a person in the United States, it is:



 
(i)
a discretionary or similar account (other than an estate or trust) that is
excluded from the definition of “U.S. person” pursuant to Rule 902(k)(2)(i) of
Regulation S and is held on behalf of a person that is not a U.S. Person by a
dealer or other professional fiduciary organized, incorporated, or (if an
individual) resident in the United States; or



 
(ii)
a U.S. Accredited Investor and is acquiring the Shares for its own account or
for the account of a U.S. Accredited Investor as to which it exercises sole
investment discretion, to be held for investment only and not with a view to any
resale, distribution or other disposition of the Shares in violation of United
States securities laws or applicable state securities laws, and the Subscriber
has completed, executed and delivered to the Company the U.S. Accredited
Investor Certificate in substantially the form attached hereto as Schedule B;

 
 
8

--------------------------------------------------------------------------------

 
 
(d) 
if the Subscriber is resident outside of Canada and the United States, the
Subscriber:



 
(i)
is knowledgeable of, or has been independently advised as to, the applicable
Securities Laws having application in the jurisdiction outside of Canada and the
United States in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares;



 
(ii)
the Subscriber is purchasing the Shares pursuant to exemptions from prospectus
or equivalent requirements under applicable Securities Laws or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;



 
(iii)
the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Shares; and



 
(iv)
the purchase of the Shares by the Subscriber does not trigger:



 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or



 
B.
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and



 
C.
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;



(e)
if the Subscriber is a Canadian resident, the Subscriber has completed, executed
and delivered to the Company the Investor Exemptions Questionnaire in
substantially the form attached as Schedule A hereto;



(f)
neither the Subscriber nor any party on whose behalf it is acting has been
created or is being used primarily to permit the purchase of the Shares without
a prospectus in reliance on an exemption from the prospectus requirements of
applicable Securities Laws;



(g)
if the Subscriber is an individual, the Subscriber has attained the age of
majority and is legally competent to execute this Agreement and to take all
actions required pursuant hereto and if the Subscriber is not an individual,
this Agreement has been authorized, executed and delivered by, and constitutes a
legal, valid and binding agreement of the undersigned and if the Subscriber is a
corporation, it has been duly incorporated and validly exists under the laws of
its jurisdiction of incorporation or continuance and this Agreement has been
duly authorized by all necessary corporate action and constitutes a legal and
binding agreement of the corporation;



(h)
the Subscriber is capable of assessing and evaluating the risks and merits of
this investment as a result of the Subscriber’s financial, investment or
business experience or as a result of advice received from a registered person
other than the Company or an affiliate thereof, and the Subscriber or, where it
is not purchasing as principal, each beneficial purchaser is able to bear the
economic loss of its investment;



(i)
this subscription has been duly and validly authorized, executed and delivered
by and constitutes a legal, valid, binding and enforceable obligation of the
Subscriber;



(j)
the delivery of this subscription, the acceptance of it by the Company and the
issuance of the Shares to the Subscriber complies with all applicable laws of
the Subscriber’s jurisdiction of residence or domicile and all other applicable
laws and will not cause the Company to become subject to or comply with any
disclosure, prospectus or reporting requirements under any such applicable laws;



(k)
the Subscriber is not a “control person” of the Company as defined under
applicable Securities Laws, will not become a “control person” by virtue of the
purchase of any of the Shares, and does not intend to act in concert with any
other person to form a control group of the Company;

 
 
9

--------------------------------------------------------------------------------

 
 
(l)
neither the Subscriber nor any party on whose behalf it is acting is an
investment club;



(m)
the Subscriber has been advised to consult its own legal and tax advisors with
respect to applicable resale restrictions and tax considerations, and it is
solely responsible for compliance with applicable resale restrictions and
applicable tax legislation;



(n)
the entering into of this Agreement and the transactions contemplated hereby
will not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
it is or may be bound or the termination of any such agreement;



(o)
the Subscriber will execute and deliver within the approved time periods, all
documentation as may be required by applicable Securities Laws and any other
applicable laws to permit the purchase of the Shares on terms herein set forth;



(p)
if required by applicable Securities Laws or any other applicable laws the
Subscriber will execute, deliver, file and otherwise assist the Company in
filing such reports, undertakings and other documents with respect to the
issuance of the Shares as may be required;



(q)
in the case of the purchase by the Subscriber of Shares as agent or trustee for
any beneficial purchaser whose identity is disclosed or undisclosed or
identified by account number only, the Subscriber has due and proper authority
to act as agent or trustee for and on behalf of such beneficial purchaser in
connection with the transactions contemplated hereby.  The Subscriber is duly
authorized to execute and deliver this Agreement and all other necessary
documentation in connection with such purchase on behalf of such beneficial
purchaser and this Agreement has been duly authorized, executed and delivered by
or on behalf of, and constitutes the legal, valid and binding agreement of, such
beneficial purchaser, and the representations and warranties contained in this
Agreement are being made on behalf of such beneficial purchaser;



(r)
the Company has provided the Subscriber with the opportunity to ask questions
and seek answers concerning this subscription and the Subscriber has had access
to all information concerning the Company as it has considered necessary in
connection with its investment decision to acquire the Shares.  The Subscriber
further acknowledges that the Subscriber has received satisfactory information
concerning the business and financial condition of the Company in response to
all inquiries in respect thereof;



(s)
the Subscriber, on its own behalf and, if applicable, on behalf of others for
whom it is contracting hereunder, has read and understands the contents of this
Agreement and agrees to be legally bound hereby;



(t)
the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Shares.  The Company gives no opinion and make no representation with respect to
the tax consequences to the Subscriber under federal, state, provincial, local
or foreign tax law of the Subscriber’s acquisition or disposition of such
securities; and



(v)
if the Subscriber is a Canadian resident or resident of a jurisdiction outside
the United States, the Shares will be subject to the following resale or
transfer restrictions:



 
(i)
the Shares will be subject to resale restrictions under applicable Securities
Laws including resale restrictions under the Securities Act (British Columbia)
that include a hold period of at least four months;

 
 

 
(ii)
the Subscriber will not be able to resell, assign or otherwise dispose of the
Shares unless they are subsequently distributed under a prospectus, registration
statement or in compliance with all applicable resale restrictions; and



(w)
the Company is under no obligation to file a registration statement, or register
the resale of the Shares under a prospectus or registration statement, or assist
the Subscriber in complying with any exemption from the prospectus or
registration statement requirements or resale restrictions set out under
applicable Securities Laws; provided, however, that in connection with any
underwritten public offering by the Company, during the period of duration (not
to exceed 180 days) specified by the Company and an underwriter of common stock
of the Company following the effective date of a registration statement of the
Company with respect to such offering, the Subscriber will not, to the extent
requested by the Company and such underwriter, directly or indirectly sell,
offer to sell, contract to sell (including, without limitation, any short sale),
grant any option to purchase, pledge, or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any of the Shares of the Company
held by the Subscriber at any time during such period except common stock
included in such registration.  If requested by such underwriter, the Subscriber
agrees to execute a lock-up agreement in such form as the underwriter may
reasonably propose.

 
 
10

--------------------------------------------------------------------------------

 
 
Reliance Upon Representations, Warranties, Covenants, Acknowledgements and
Agreements


The Subscriber acknowledges that the representations, warranties, covenants,
acknowledgements and agreements contained in this Agreement are made with the
intent that they may be relied upon by the Company, and the Subscriber hereby
agrees to indemnify the Company, its officers, directors, employees and agents
against all losses, claims, costs, expenses and damages or liabilities which
they may suffer or incur caused or arising from their reliance thereon.  The
Subscriber covenants that the foregoing representations, warranties, covenants,
acknowledgements and agreements will be true at the time of execution of this
Agreement and at the Closing and agrees that they shall survive the purchase by
the Subscriber of the Shares.


Collection of Personal Information


The Subscriber acknowledges and consents to the fact that the Company and its
legal counsel are collecting the Subscriber’s personal information for the
purpose of fulfilling this Subscription Agreement and completing the
offering.  The Subscriber's personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) may be disclosed by the Company and its legal counsel to (a) stock
exchanges or securities regulatory authorities, (b) the Company’s registrar and
transfer agent, (c) Canadian or U.S. tax authorities, (d) authorities pursuant
to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada)
and U.S Patriot Act and (e) any of the other parties involved in the offering,
including legal counsel, and may be included in record books in connection with
the offering.  By executing this Subscription Agreement, the Subscriber is
deemed to be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) and to the
retention of such personal information for as long as permitted or required by
law or business practice.  Notwithstanding that the Subscriber may be purchasing
Shares as agent on behalf of an undisclosed principal, the Subscriber agrees to
provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.
 
Representations and Warranties of the Company
 
The Company represents and warrants that:
 
(a)
the Company is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the jurisdiction in which it is incorporated;



(b)
the Company is duly registered and licensed to carry on business in the
jurisdictions in which it carries on business or owns property where required
under the laws of those jurisdictions;



(c)
the Company will reserve or set aside sufficient shares in its treasury to issue
the Shares;



(d)
the issue and sale of the Shares by the Company does not and will not conflict
with, and does not and will not result in a breach of, any of the terms of the
Company’s incorporating documents or any agreement or instrument to which the
Company is a party; and

 
(e)
this Agreement has been or will be by the Closing, duly authorized by all
necessary corporate action on the part of the Company, and the Company has full
corporate power and authority to undertake the offering.

 
Indemnity
 
The Subscriber agrees to indemnify and hold harmless the Company and its
directors, officers, employees, agents, advisers and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, administrative proceeding or investigation commenced or threatened
or any claim whatsoever arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or in any document furnished by the
Subscriber to the Company in connection herewith.
 
Costs
 
The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber, including any fees and disbursements of any advisor retained by
the Subscriber relating to the purchase of the Shares, shall be borne by the
Subscriber.
 
 
11

--------------------------------------------------------------------------------

 
 
Governing Law
 
This Agreement is governed by the laws of the Province of British Columbia,
Canada.  The Subscriber, in his, her or its personal or corporate capacity and,
if applicable, on behalf of each beneficial subscriber for whom he, she or it is
contracting hereunder, irrevocably attorns to the jurisdiction of the courts of
the Province of British Columbia.
 
Survival
 
The representations, warranties, covenants, acknowledgements and agreements
contained in this Agreement shall survive the Closing and will continue in full
force and effect and be binding upon the Subscriber notwithstanding any
subsequent disposition by the Subscriber of the Shares.
 
Enurement
 
This Agreement will enure to the benefit of and be binding upon the Subscriber
and the Company and their respective heirs, administrators, representatives and
permitted successors.
 
Assignment
 
This Agreement is not transferable or assignable.
 
Counterparts
 
This Agreement may be executed in as many counterparts as may be necessary and
by facsimile, each of such counterparts so executed will be deemed to be an
original and such counterparts together will constitute one and the same
instrument.
 
Time of Essence
 
Time shall be of the essence of this Agreement.

 
ACCEPTED by the Company this 18 th day of April, 2011.


 
Per: /s/ C. Robin Relph
       C. Robin Relph
 
 
12

--------------------------------------------------------------------------------

 
 
Schedule “A”
 
INVESTOR EXEMPTIONS QUESTIONNAIRE
 
The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements for the registration and prospectus exemptions
provided for under Canadian National Instrument 45-106 (“NI 45-106”) in respect
to the issuance of the Shares pursuant to the Agreement.  The Company will rely
on the information contained in this Questionnaire for the purposes of such
determination.
 
The undersigned Subscriber covenants, represents and warrants to the Company
that the Subscriber satisfies one or more of the categories of “accredited
investor” (as that term is defined in NI 45-106) indicated below (please check
one or more of the appropriate boxes):
 
  x
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;



  o
an individual whose net income before taxes exceeded CDN$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CDN$300,000 in each of those years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;



  o
an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;



  o
an entity, other than an individual or investment fund, that has net assets of
at least CDN$5,000,000 as shown on its most recently prepared financial
statements;



  o
an entity registered under the securities legislation of a jurisdiction of
Canada as an advisor or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (British Columbia)
or any entity organized in a foreign jurisdiction that is analogous to any such
person or entity; or



  o
an entity in respect of which all of the owners of interests, direct, indirect
or beneficial, except the voting securities required by law to be owned by
directors, are persons or companies that are accredited investors.



The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant securities legislation.


IN WITNESS WHEREOF, the undersigned has executed this Investor Exemptions
Questionnaire
 
/s/ Grant
Paterson                                                                         
Signature
 
Grant Paterson
Print Name
 
_________________________________
Title (if applicable)
 
April 18, 2011
Date
 
 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”


ACCREDITED INVESTOR CERTIFICATE


The Subscriber understands and agrees that the Shares have not been and will not
be registered under the U.S. Securities Act or applicable state securities laws,
and the Shares are being offered and sold within the United States only to
“accredited investors” as defined in Rule 501(a) of Regulation D (“Accredited
Investors”).


The undersigned represents, warrants and covenants (which representations,
warranties and covenants shall survive the Closing) to the Company (and
acknowledges that the Company is relying thereon) that:


(a)
the Subscriber, and each Beneficial Purchaser for whom it is acting, if any,
satisfies one or more of the categories of Accredited Investor indicated below
(the Subscriber must write “SUB” for the Subscriber and “BP” for the Beneficial
Purchaser, if any, on the appropriate line(s)):

 
_________ Category 1.
A bank, as defined in Section 3(a)(2) of the U.S. Securities Act, whether acting
in its individual or fiduciary capacity; or

 
_________ Category 2.
A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act, whether acting in its individual or
fiduciary capacity; or



_________ Category 3.
A broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934; or



_________ Category 4.
An insurance company as defined in Section 2(a)(13) of the U.S. Securities Act;
or



_________ Category 5.
An investment company registered under the United States Investment Company Act
of 1940; or



_________ Category 6.
A business development company as defined in Section 2(a)(48) of the United
States Investment Company Act of 1940; or



_________ Category 7.
A small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the United States Small Business
Investment Act of 1958; or



_________ Category 8.
A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of U.S. $5,000,000; or



_________ Category 9.
An employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974 in which the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance company or registered investment
adviser, or an employee benefit plan with total assets in excess of U.S.
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons who are Accredited Investors; or



_________ Category 10.
A private business development company as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940; or



_________ Category 11.
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the Securities
offered, with total assets in excess of U.S. $5,000,000; or



_________ Category 12.
Any director or executive officer of the Company; or



_________ Category 13.
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date hereof exceeds U.S.$1,000,000; or



_________ Category 14.
A natural person who had an individual income in excess of U.S.$200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S.$300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or



_________ Category 15.
A trust, with total assets in excess of U.S.$5,000,000, not formed for the
specific purpose of acquiring the Securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the U.S.
Securities Act; or



_________ Category 16.
Any entity in which all of the equity owners meet the requirements of at least
one of the above categories;

 
 
14

--------------------------------------------------------------------------------

 
 
(c)
the Subscriber understands that the Shares are restricted securities (as defined
in Rule 144 under the U.S. Securities Act) and agrees that if it decides to
offer, sell or otherwise transfer the Securities, it will not offer, sell or
otherwise transfer any of such securities directly or indirectly, unless:



 
(i)
the transfer is to the Company;



 
(ii)
the transfer is outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the U.S. Securities Act
(“Regulation S”) and in compliance with applicable local laws and regulations of
the jurisdiction(s) in which such sale is made;



 
(iii)
the transfer is made pursuant to the exemption from the registration
requirements under the U.S. Securities Act provided by Rule 144 thereunder, if
available, and in accordance with applicable state securities laws; or

 

 
(iii)
the transfer is made pursuant to the exemption from the registration
requirements under the U.S. Securities Act provided by Rule 144 thereunder, if
available, and in accordance with applicable state securities laws; or




 
(iv)
the Shares are transferred in a transaction that does not require registration
under the U.S. Securities Act or any applicable state securities laws,





and, in the case of the transfers contemplated by paragraphs (c)(iii) or (iv)
above, the Subscriber has prior to such transfer furnished to the Company an
opinion of counsel of recognized standing or other evidence of exemption, in
either case reasonably satisfactory to the Company;


(d)
the Subscriber consents to the Company making a notation on its records or
giving instruction to the registrar and transfer agent of the Company in order
to implement the restrictions on transfer set forth and described herein;



(f)
the Subscriber understands and acknowledges that the Shares have not been and
will not be registered under the U.S. Securities Act, that the sale contemplated
hereby is being made in reliance on an exemption from registration under the
U.S. Securities Act for nonpublic offerings, and that the Company has no
obligation or present intention of filing with the United States Securities and
Exchange Commission or with any state securities administrator any registration
statement in respect of resales of the Shares in the United States;



(g)
the office or other address of the Subscriber at which the Subscriber received
and accepted the offer to purchase the Shares is the address listed on the
signature page of the Agreement and the Subscriber has not been formed for the
specific purpose of acquiring the Shares;



(h)
the Subscriber acknowledges that it has not purchased the Shares as a result of
any form of general solicitation or general advertising (as such terms are used
in Regulation D), including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;



(i)
the Subscriber understands and agrees that (i) there may be material tax
consequences to the Subscriber and any Beneficial Purchaser of an acquisition,
disposition or exercise of any of the Shares; and (ii) Company gives no opinion
and makes no representation with respect to the tax consequences to the
Subscriber or any Beneficial Purchaser under United States, state, local or
foreign tax law of an acquisition, disposition or exercise of such Shares;



(j)
the Subscriber understands that all documents, records and books pertaining to
this investment have been made available for inspection by the Subscriber  or
its representatives, and that the books and records of the Company will be
available, upon reasonable notice, for inspection by prospective investors
during reasonable business hours at the Company’s principal place of business
and the Company’s registered and records office; the Subscriber has had an
opportunity to ask questions and receive answers regarding the Company and the
Shares;



(k)
the Subscriber acknowledges that an investment in the Shares is speculative and
that it has such knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of an investment in the
Shares and it is and any Beneficial Purchaser is able to bear the economic risk
of loss of such investment;

 
 
15

--------------------------------------------------------------------------------

 
 
(l)
the Subscriber acknowledges that the resale of the Shares acquired by the
Subscriber are subject to certain resale restrictions under Canadian securities
laws and stock exchange rules, and the Subscriber  agrees to comply with such
resale restrictions;



(m)
upon acceptance, the Agreement will constitute a legal, valid and binding
contract enforceable against the Subscriber in accordance with its terms and
will  not violate or conflict with the terms of any restriction, agreement or
undertaking made by it or to which it or its properties is or are subject, and
the Subscriber is authorized and otherwise empowered to purchase and hold the
Shares; and



(n)
in the case of a purchase by the Subscriber of the Shares acting as trustee or
as agent for a beneficiary or principal, whether disclosed or undisclosed, the
Subscriber is duly authorized to execute and deliver the Agreement on behalf of
such beneficiary or principal.



Capitalized terms used but not defined in this Schedule “B” shall have the
meanings ascribed to them in the Subscription Agreement.


The Subscriber undertakes to notify the Company immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the Closing.




If a Corporation, Partnership or Other Entity:
 

--------------------------------------------------------------------------------

Name of Entity
 

--------------------------------------------------------------------------------

Type of Entity
 

--------------------------------------------------------------------------------

Signature of Person Signing
 

--------------------------------------------------------------------------------

Print or Type Name and Title of Person Signing
If an Individual:
 
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Print or Type Name





 16
 